COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EX PARTE: ADAM PORRAS,                          §               No. 08-22-00115-CR

                        Appellant.                §                 Appeal from the

                                                  §               106th District Court

                                                  §             of Gaines County, Texas

                                                  §                  (TC# 22-5803)

                                              §
                                            ORDER

       The reporter’s record was filed on July 13, 2022. Pursuant to Tex.R.App.P. 31.1, the Court

sets the following brief schedule: Appellant’s brief shall be due in this Court on or before August

12, 2022 and the State’s brief shall be due no later than thirty days after the Appellant’s brief is

filed with this Court. A submission date will be determined at a later date and the parties will be

provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

       IT IS SO ORDERED this 13th day of July, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.